Citation Nr: 1029325	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttrauamatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for headaches.
 
4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected  fatigue due to an undiagnosed illness.  

6.  Entitlement to an initial compensable evaluation for service-
connected restrictive lung disease, currently evaluated as 0 
percent disabling.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1984 to May 
1985, from August 1989 to October 1989, and from February 1991 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating actions of the Department of Veterans Affairs 
Regional Office (RO) in Indianapolis, Indiana.  In December 2003, 
the RO effectuated an August 2003 Board decision that granted 
service connection for fatigue due to an undiagnosed illness, and 
evaluated this disability as 10 percent disabling.  In March 
2004, the RO granted service connection for restrictive lung 
disease, evaluated as noncompensable.  In April 2005, the RO 
denied claims for service connection for irritable bowel 
syndrome, headaches, and hearing loss.  

A review of the Veteran's substantive appeal, received in 
September 2008, shows that he requested a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the RO.  In April 
2010, the RO sent the Veteran two notices, to his last address of 
record in a correctional facility, that a hearing was scheduled 
on May 6, 2010.  In May 2010, these notices were returned by the 
postal service as undeliverable, and the envelopes both indicate, 
"released, return to sender."  It therefore appears that a 
current address for the Veteran is not of record.  In such a 
case, a veteran bears the burden of keeping VA apprised of his or 
her whereabouts, and "there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  The Veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being shown 
for the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.

The issue of whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Irritable bowel syndrome, headaches, and hearing loss, were 
not caused or aggravated by service.  

2.  The Veteran's service-connected fatigue due to undiagnosed 
illness is shown to be productive of repeated complaints of 
fatigue, but not signs and symptoms that are nearly constant and 
restrict routine daily activities by less than 25 percent of the 
pre-illness level, or signs and symptoms that wax and wane, 
resulting in periods of incapacitation of at least two but less 
than four weeks total duration per year.  

3.  The Veteran's service-connected restrictive lung disease is 
shown to be productive of complaints of shortness of breath, but 
not an FEV-1 of 71 to 80 percent of predicted value, FEV-1/FVC of 
71 to 80 percent, or, DLCO (SB) of 66 to 80 percent of predicted 
value.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome, headaches, and hearing loss, were 
not incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.317 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected fatigue due to undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.88b, Diagnostic Code 6354 (2009).  

3.  The criteria for an initial compensable evaluation for 
service-connected restrictive lung disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.97, Diagnostic Codes 8866-6604 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for 
irritable bowel syndrome, headaches, and hearing loss.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. §§ 
1110, 1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  It is appropriate 
to consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, October 
4, 1995; 38 C.F.R. § 3.309(a) (2009).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).  

The Veteran's service treatment reports include a "Chapter 14" 
examination report, dated in November 1991, which shows that his 
head, ears, drums, "abdomen and viscera," and neurological 
system, were all clinically evaluated as normal.  The report 
notes that he was in "good health."  The report includes 
results from audiometric testing which do not show that he had 
hearing loss as defined by VA at 38 C.F.R. § 3.385.  In an 
associated "report of medical history," the Veteran denied 
having a history of "frequent or severe headache," hearing 
loss, "frequent indigestion," or stomach trouble.  See also 
July 1989 entrance examination report, and associated "report of 
medical history" (same).  

There are no private medical reports dated between the Veteran's 
first and second, or second and third, periods of active duty.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1998 and 2009.  The VA evidence includes a 
Persian Gulf  Protocol examination report, dated in June 1998, 
which indicates that the Veteran reported symptoms that include 
diarrhea, present since 1991.  There was no relevant diagnosis.  
An April 2000 VA progress note shows complaints of a head injury 
due to a motor vehicle accident (MVA) the day before.  A June 
2004 VA progress note indicates that the Veteran had diarrhea due 
to pain medication (Darvocet).  Progress notes, dated in April 
2005, state that his hearing was within normal limits (this 
notation does not appear to have been based on audiometric 
testing), and that the Veteran reported "no problems with food 
or meals."  These reports indicate that the Veteran weighed 212 
pounds, and that he reported that his food intake was excellent, 
that he usually ate four or more servings of meat and dairy 
products, that he occasionally ate between meals, and that he 
complained of "brain pain" from an MVA in January 2004.  

A report from M.E.H., M.D., dated in December 1996, notes, "The 
claimant has no perceived difficulty in hearing or understanding 
conversational voice."  There was no relevant diagnosis.  

Treatment reports from a correctional facility, dated between 
2006 and 2009, include a January 2009 report which notes 
complaints of symptoms that include "headaches occasionally," 
and that he was given Cafergot for fatigue, but that it should 
help with his headaches.  Other reports show that the Veteran 
denied having headaches.  See e.g., reports, dated in April and 
July of 2008.  

A report from the Social Security Administration (SSA), dated in 
June 1997, indicates that the Veteran's claim for disability 
benefits was denied, and that he had a primary diagnosis of 
"rheumatoid arthritis & inflammatory polyarthrop."  This report 
appears to affirm an April 1997 denial.   

The Board finds that the claims must be denied, and that the 
preponderance of the evidence shows that the Veteran does not 
have irritable bowel syndrome, headaches, or hearing loss.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 
38 U.S.C.A. §§ 1110 and 1131, a veteran must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation).  The Veteran's service treatment 
reports show that in July 1989 and November 1991, his head, ears, 
drums, "abdomen and viscera," and neurological system, were all 
clinically evaluated as normal.  Both of these reports include 
results from audiometric testing which do not show that he had 
hearing loss in either ear, as defined by VA at 38 C.F.R. 
§ 3.385.  In associated "reports of medical history," the 
Veteran denied having a history of "frequent or severe 
headache," hearing loss, "frequent indigestion," or stomach 
trouble.  As for the post-service medical evidence, with regard 
to the claim for bilateral hearing loss, there is no competent 
evidence to show that the Veteran has hearing loss in either ear, 
as defined at 38 C.F.R. § 3.385, nor is there any competent 
evidence to show that he has been diagnosed with irritable bowel 
syndrome, or headaches.  With regard to all claims, there is no 
competent evidence to show that any of the claimed disabilities 
are related to the Veteran's service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims, and that the claims must be denied.  

With regard to all claims and the application of 38 C.F.R. § 
3.317, there is no competent evidence to show that the Veteran 
has any of the claimed symptoms due to an undiagnosed illness or 
a medically unexplained chronic multisymptom illness.  The 
Veteran was afforded a VA Persian Gulf Protocol examination in 
June 2008.  The report of this examination does not contain any 
relevant diagnoses or conclusions, nor is there any other 
competent evidence to show that the Veteran has any of the 
claimed symptoms due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  He therefore is not 
shown to have a "qualifying chronic disability" involving the 
claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  

The Board has considered the doctrine of reasonable doubt, 
however, as is stated above, the preponderance of the evidence is 
against the Veteran's claims, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  
 
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).   

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that irritable 
bowel syndrome, hearing loss, and headaches, were caused or 
aggravated by service that ended in 1992.  The Veteran's 
statements are competent evidence to show that he experienced 
gastrointestinal, hearing loss, or headache symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his claim 
of entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of any of the claims.  
The Veteran does not have the requisite skill, knowledge, or 
training, to be competent to provide a diagnosis of irritable 
bowel syndrome, hearing loss, and headaches, or to state whether 
any of the claimed symptoms are related to an undiagnosed 
illness.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the Veteran's 
service treatment records do not show any relevant treatment, the 
post-service medical records do not show a relevant diagnosed 
disorder, or that the Veteran has any of the claimed symptoms due 
to an undiagnosed illness, and there is no competent evidence of 
a nexus between any of the claimed disabilities and the Veteran's 
service.  Given the foregoing, the Board finds that the service 
treatment reports, and the post-service medical evidence, 
outweigh the Veteran's contentions to the effect that he has the 
claimed conditions that are related to his service.   


II.  Increased Initial Evaluations

The Veteran asserts that he is entitled to an initial evaluation 
in excess of 10 percent for service-connected fatigue due to an 
undiagnosed illness, and an initial compensable evaluation for 
service-connected restrictive lung disease.  

In August 2003, the Board granted service connection for fatigue 
due to undiagnosed illness.  In December 2003, the RO implemented 
the Board's decision, and assigned a 10 percent evaluation, with 
an effective date for service connection of February 18, 1998.  
In March 2004, the RO granted service connection for restrictive 
lung disease, and assigned a noncompensable evaluation, with an 
effective date for service connection of February 14, 1997.  The 
Veteran has appealed the issues of entitlement to higher initial 
evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Veteran is appealing the original assignments of disability 
evaluations following awards of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found. Fenderson; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A.  Fatigue

The RO has evaluated the Veteran's fatigue, by analogy, to 
chronic fatigue syndrome (CFS) under 38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6354.  See 38 C.F.R. § 4.20 (2009); October 
2008 Statement of the Case.  DC 6354 provides that CFS includes 
debilitating fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of other 
signs and symptoms.  A 10 percent rating is assigned for signs 
and symptoms of CFS that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year or the symptoms are controlled by continuous 
medication.  A 20 percent rating is assigned for signs and 
symptoms of CFS that are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or signs and symptoms that wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  For the purpose of evaluating 
this disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  38 
C.F.R. § 4.88b, DC 6354.  

The relevant medical evidence consists of VA reports and non-VA 
reports (primarily from a correctional facility), dated between 
1998 and 2009.  

The non-VA reports include a December 1996 report from M.E.H., 
M.D., which shows that the Veteran complained of progressively 
worsening fatigue, which seemed to get better "after prolonged 
rest periods," but which had gotten to the point that he was 
unable to maintain employment.  The relevant impression was 
"persistent fatigue of uncertain etiology (Gulf War Syndrome)."  

The VA reports include a February 1998 respiratory examination 
report which contains a diagnosis noting a "vague history of 
'chest discomfort', etiology unknown with negative clinical 
cardiopulmonary examination."  The report notes that the Veteran 
stated that he did not have any periods of incapacitation, that 
there was poor cooperation for a chest X-ray, and that there were 
normal physical findings.  It indicates that the Veteran failed 
to report for a pulmonary function test, and a cardiac echogram.  

A March 1998 joint examination report notes complaints of 
fatigue, with no other relevant findings, or diagnosis.   

A June 1998 VA Persian Gulf Protocol examination report notes 
complaints that included fatigue and dizziness since May 1991, 
and contains diagnoses that include "fatigue."  

An April 2002 examination report shows complaints of constant 
fatigue since 1993.  The Veteran asserted that it took three to 
four hours to lie down until his fatigue, and multiple joint 
pains, disappeared.  The diagnoses noted "rule out chronic 
fatigue syndrome," fatigue, substance abuse, and lumbosacral and 
joint pain "explained by degenerative joint disease by X-ray."  

An April 2003 general medical examination report shows complaints 
of feeling tired when playing basketball, running, or jogging, 
but that he was not fatigued with ordinary daily activities.  The 
diagnosis noted his assertions, and that, "I am unable to find a 
cause for his complaints at this time."  An April 2004 addendum 
associates dyspnea and "easy fatigability" due to restrictive 
lung disease with exposure to chemicals in Iraq (the Veteran is 
not shown to have served in Iraq, see Veteran's personnel file 
(DA Form 20)).  

Thereafter, both VA and non-VA reports contain a number of 
notations of CFS and fatigue, and note complaints of fatigue.  

The Board finds that the claim must be denied.  The evidence 
shows that the Veteran repeatedly complained of fatigue, however, 
there is no competent evidence to show that he has signs and 
symptoms that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, or 
signs and symptoms that wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  In this regard, there is no competent 
evidence to show that he has incapacitating episodes of fatigue 
that require bed rest and treatment by a physician.  38 C.F.R. § 
4.88b, DC 6354.  The Board therefore finds that the evidence is 
insufficient to show that the criteria for a 20 percent rating 
under DC 6354 have been met, and that the claim must be denied.  

B.  Restrictive Lung Disease

The RO has evaluated the Veteran's restrictive lung disease under 
38 C.F.R. § 4.97, Diagnostic Codes 8866-6604.  See 38 C.F.R. § 
4.27 (2009) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  This 
hyphenated diagnostic code may be read to indicate that an 
undiagnosed illness is the service-connected disorder, and it is 
rated as if the residual condition is chronic obstructive 
pulmonary disease (COPD) under DC 6604.  

Under DC 6604, a 10 percent rating is afforded where the evidence 
demonstrates any of the following: FEV-1 of 71 to 80 percent of 
predicted value; FEV-1/FVC of 71 to 80 percent; or, DLCO (SB) of 
66 to 80 percent predicted.  

Post-bronchodilator studies are required when pulmonary function 
testing (PFT) are conducted for disability evaluation purposes, 
except when the results of pre- bronchodilator PFTs are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states the reasons why.  38 C.F.R. § 4.96.  

The medical evidence consists of VA and non-VA reports, dated 
between 1997 and 2009.  Overall, this evidence shows a number of 
complaints of respiratory symptoms that included shortness of 
breath, and which show that the Veteran used inhalers.  The 
diagnoses included asthma, obstructive chronic bronchitis, and 
COPD.  This evidence also shows a great deal of treatment for 
substance abuse, with notations of a long-term history of smoking 
cigarettes, crack cocaine, and cannabis.  

A February 1998 VA examination report contains a diagnosis noting 
"vague history of 'chest discomfort', etiology unknown with 
negative clinical cardiopulmonary examination."  The report 
notes that the Veteran stated that he did not have any periods of 
incapacitation, that there was poor cooperation for a chest X-
ray, and that there were normal physical findings.  It indicates 
that the Veteran failed to report for a pulmonary function test 
(PFT).  

An August 1999 VA examination report notes an assessment of 
"vague lung illness," with suspected respiratory-induced 
asthma.  The report notes that the Veteran failed to report for 
his associated pulmonary function test (PFT).  

A November 2003 note (interpreting May 2003 VA PFT results) 
states that the Veteran's PFT was substantially normal, except 
for mild impaired diffusion capacity, that it is at least as 
likely as not that he does not have any significant respiratory 
defects and that his mildly impaired diffusion capacity does not 
qualify for any significant respiratory defects.

A March 2007 report from a correctional facility notes complaints 
of dyspnea, and a hand injury incurred while playing basketball.  



The PFT results are as follows:

A March 1997 private PFT report shows an FEV-1 of 88 percent, and 
FEV-1/FVC of 113 percent (pre-bronchodilator) (post-
bronchodilator results were not provided).

A May 2003 VA PFT report notes that "predicted values have been 
race-corrected," and shows an FEV-1 of 101 percent predicted, 
FEV-1/FVC of 88 percent, and a DLCO (SB) of 87 percent predicted 
(pre-bronchodilator) (post-bronchodilator results were not 
provided) (a second PFT report of the same time and date is of 
record that contains somewhat different results; it is not 
considered probative as it does not state that the results have 
been race-corrected).  

The Board finds that the claim must be denied.  The evidence 
shows that the Veteran repeatedly complained of respiratory 
symptoms, however, there is no competent evidence to show that 
the has demonstrated FEV-1 of 71 to 80 percent of predicted 
value, FEV-1/FVC of 71 to 80 percent, or, DLCO (SB) of 66 to 80 
percent of predicted value.  The Board therefore finds that the 
evidence is insufficient to show that the criteria for a 20 
percent rating under DC 6604 have been met, and that the claim 
must be denied.    


III.  VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2004 
(service connection), December 2006 (increased initial 
evaluations), and July 2008 (service connection).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

With regard to the claims for increased initial evaluations, the 
Board notes that the December 2006 VCAA notice was issued after 
the grants of service connection and the assignment of disability 
ratings that are the bases for these appeals.  In such a case, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In addition, following the December 2006 VCAA 
letter, the Veteran had the opportunity to submit additional 
argument and evidence, which he has done over the course of the 
more than three years following the notice.  Therefore, the 
timing of the VCAA notice cannot be considered to have been 
prejudicial.  Mayfield.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available records relevant to the issues on appeal have 
been obtained and are associated with the Veteran's claims files.  
The RO has obtained the Veteran's service treatment reports, as 
well as VA and non-VA medical records, and records from the 
Social Security Administration.  With regard to the claims for 
increased initial evaluations, the Veteran has been afforded 
examinations.  With regard to the claims for service connection, 
although the Veteran has not been afforded examinations and 
etiological opinions have not been obtained, in March 2009, the 
Veteran stated that he could not report for scheduled 
examinations due to his incarceration, and thereafter, as 
discussed in the Introduction, the Veteran has not kept VA 
apprised of his whereabouts.  See 38 C.F.R. § 3.159(d) (2009).  
The Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the Veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  


REMAND

In association with his PTSD claim, the RO issued a VCAA notice 
letter to the Veteran in December 2004.  However, it appears that 
the notice provided to the Veteran is deficient.  Notice under 38 
U.S.C.A. § 5103 applies to claims to reopen based on submission 
of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Under Kent, VA must notify a veteran of what constitutes 
"material" evidence in the context of his particular claim to 
reopen.  Id.  VA should tell a veteran the basis for the previous 
denial and what the evidence must show in order to reopen his 
particular claim.  Additionally, VA must notify a veteran of the 
meaning of "new" evidence.  Id.  In this case, in July 2008, a 
second VCAA letter was sent, however, this letter contains the 
wrong date of the last final decision (i.e., February 1999 
instead of September 1999 (the date of notice of the August 1999 
decision).  Id. (noting that incomplete, misleading, or confusing 
information can render a VCAA notice letter inadequate).  On 
remand, the Veteran should be provided with notice conforming to 
Kent and apprised of the proper standard for new and material 
evidence for claims filed after August 29, 2001.  

In addition, a deferred rating decision, dated in July 2008, 
states that a "formal finding will be needed," presumably as to 
whether or not he has provided details sufficient for an attempt 
at verification.  However, there is nothing to show that such a 
formal finding was ever made.  On remand, it should be determined 
whether sufficient details have been provided to warrant an 
attempt to verify the claimed stressors, and, if not, a formal 
finding should be made to this effect.  See M21-1MR, Part 
IV.ii.1.D.14.d. (noting that claimants must provide, at a 
minimum, a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two-month 
period of time) of the incident, and the unit of assignment at 
the time the stressful event occurred); see also M21- 1MR, Part 
III.iv.4.H.29.e (discussing evidentiary requirements to show a 
"claimant's personal participation" and "the veteran's personal 
exposure to the event"); M21-1MR, Part III.iv.4.H.32.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice letter, with respect to his claim to 
reopen a previously denied claim for 
service connection for PTSD. This notice 
should include the proper standard for new 
and material evidence for claims filed 
after August 29, 2001, and an explanation 
of what the evidence must show to reopen 
this Veteran's claim, as outlined in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
notice must tell the Veteran the date of, 
and basis for, the previous denial, and 
what the evidence must show in order to 
reopen his claim.  

2.  Determine whether sufficient details 
have been provided to warrant an attempt to 
verify any of the claimed stressors.  

3.  If it is determined that sufficient 
details have been provided so as to warrant 
an attempt to verify the claimed stressors, 
attempt to verify the in-service stressors.  
Specifically, prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the Veteran's claimed 
stressors.  Provide the JSRRC with a 
description of the Veteran's claimed 
stressors (i.e., those that have been 
deemed to have been described with 
sufficient detail to warrant an attempt at 
verification), and with copies of the 
Veteran's personnel records showing service 
dates, duties, and units of assignment.  

4.  If it is determined that sufficient 
details have not been provided to warrant 
an attempt to verify the claimed stressors, 
make a formal finding to the effect that an 
attempt at documentation is not warranted 
due to a lack of sufficient information.  

5.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


